Citation Nr: 0305879	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-03 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bladder 
dysfunction, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability rating higher than 
10 percent for residuals of an ischial decubitus ulcer.

(The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from May 1950 to April 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, among other things, denied 
entitlement to service connection for bilateral carpal tunnel 
syndrome, granted service connection for an ischial decubitus 
ulcer, assigning a 10 percent initial evaluation thereto, and 
which granted an increased rating to 30 percent for bladder 
dysfunction.  The issue of entitlement to service connection 
for bilateral carpal tunnel syndrome will be addressed in a 
later decision as additional development has been undertaken 
at the Board pursuant to the development authority granted in 
67 Fed. Reg. 3099 (Jan. 23, 2002) and codified at 38 C.F.R. 
§ 19.9. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a neurogenic bladder and must self-
catheterize five times daily and once at night.  He does not 
require protective undergarments due to urinary incontinence.

3.  The veteran has a .5 centimeter by .25 centimeter area of 
redness with a whitish center on the left side of his anus.  
It is tender to palpation, but has no draining.  A piece of 
tegaderm covers the ulcer.

4.  The veteran's ischial decubitus ulcer does not cause 
functional limitation.




CONCLUSIONS OF LAW

1.  Criteria for an evaluation higher than 30 percent for 
bladder dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.115a, 
4.115b, Diagnostic Code 7512 (2002).

2.  Criteria for an evaluation higher than 10 percent for 
residuals of an ischial decubitus ulcer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7803 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in detail in a statement of the case dated in March 
2002.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was given the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established for the first time, 
however, and a higher initial disability rating is at issue, 
the level of disability at the time entitlement arose is of 
primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

I.
Bladder Dysfunction

The veteran's bladder dysfunction has been evaluated 
analogously to chronic cystitis using the criteria of 38 
C.F.R. Section 4.115b, Diagnostic Code 7512, as there is not 
a diagnostic code that sets forth criteria for assigning 
disability evaluations for the exact disability suffered by 
the veteran - a neurogenic bladder.  The Board notes that 
when an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

Diagnostic Code 7512 employs the general rating formula for 
rating genitourinary system dysfunctions set out at 38 
C.F.R. Section 4.115a and broken down into sections 
depending on dysfunction.  Specifically, evaluations may be 
assigned based on renal dysfunction, voiding dysfunction, 
urinary frequency, obstructed voiding, and urinary tract 
infection.  The veteran is assigned the highest schedular 
rating available based on obstructed voiding as he requires 
intermittent catheterization, described by the veteran as 
the need to self-catheterize five times daily and once at 
night.  It is important to note that the same evaluation, 30 
percent, is also assigned when there is a need for 
continuous catheterization as opposed to intermittent 
catheterization.

The medical evidence of record reveals that the veteran 
complains of having to schedule his activities around his 
need to catheterize himself because he no longer has a 
sensation when he needs to urinate and must urinate on a 
schedule.  There is no evidence of recurrent urinary tract 
infections or urinary incontinence.  It is noted that the 
veteran is assigned a separate 10 percent evaluation for 
bowel dysfunction.  As such, there will be no discussion 
here of any other voiding difficulties.

The veteran underwent VA examination in November 2000 and 
complained of having an neurogenic bladder for five years 
with decreased sensation as described above.  He stated that 
he did not experience dysuria, only minimal dribbling.  The 
veteran related that he did not require protective 
undergarments due to urinary incontinence, that he simply 
had to schedule his activities around his need to self-
catheterize five times daily and once at night.  The 
examiner continued the diagnosis of neurogenic bladder.

Given the evidence as outlined above, the Board finds that 
the highest schedular evaluation currently assigned under 
Diagnostic Code 7512 for obstructed voiding is appropriate 
as the veteran requires intermittent catheterization due to 
marked obstructive symptomatology.  In order for a higher 
evaluation to be assigned, there must be evidence of a 
daytime voiding interval less than one hour or awakening to 
void five or more times per night under the formula for 
rating urinary frequency, or evidence of the need for 
wearing absorbent materials which must be changed two to 
four times per day under the formula for voiding 
dysfunction.  The veteran does not have these types of 
complaints and the medical evidence does not suggest that 
the veteran has either problems with urinary frequency or 
incontinence to warrant the assignment of a rating higher 
than 30 percent on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran is unemployable because of his service-
connected residuals of a compression fracture of the spinal 
cord, he has not identified any specific factors which may be 
considered to be exceptional or unusual with respect to his 
bladder dysfunction in light of VA's schedule of ratings, and 
the Board has been similarly unsuccessful.  The veteran has 
not required frequent periods of hospitalization for his 
bladder dysfunction and treatment records are void of any 
finding of exceptional limitation due to the bladder 
disability beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
the need to self-catheterize and plan activities around the 
need to do so five times per day would have an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran and his request for a 
higher evaluation must be denied both on a schedular basis 
and an extra-schedular basis.

II.
Ischial Decubitus Ulcer

The veteran developed an ulcer on his anus secondary to 
gluteal rotation flap skin graft repair.  It was noted in a 
February 2000 treatment note that it had taken several months 
to attain a closed scar formation.  Since that time, the 
veteran has continued to have a .5 centimeter long by .25 
centimeter wide area of redness with a whitish center on the 
left side of his anus.  There is no evidence of drainage or 
functional limitation, but the area is tender to palpation.  
A VA examination report dated in November 2000 also noted a 
piece of tegaderm covering the ulcer.  The veteran does not 
have hemorrhoids.

The ulcer was initially evaluated using the criteria of 38 
C.F.R. Section 4.118, Diagnostic Code 7803, which allowed for 
the assignment of a 10 percent evaluation for poorly 
nourished superficial scars with repeated ulceration.  Higher 
evaluations were available only upon a showing of limitation 
of the affected part, a skin disorder causing exudation or 
itching, or for burns and disfiguring scars to the head, face 
or neck.  

During the course of this appeal, the schedular criteria for 
evaluating skin disorders was legislatively revised.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  And, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  In the event that it is 
determined that the prior version is more favorable, then the 
Board should apply the former provision to periods both 
before and after the effective date of the regulatory change.  
Also, as a factual matter, it is certainly possible that a 
claimant may be entitled to an increased rating prior to and 
independent of an intervening change to the rating schedule 
under then-existing rating criteria.  See VAOPGCPREC 3-2000 
(April 10, 1999).

The veteran was advised of the new rating criteria in a 
letter from the Board dated in November 2002.  He was given 
the opportunity to submit additional evidence, but did not 
respond to the notice.  The veteran's representative did not 
submit additional evidence either.

In any event, the new Diagnostic Code 7803, effective August 
30, 2002, allows for the assignment of a 10 percent 
evaluation for an unstable superficial scar.  Again, an 
evaluation higher than 10 percent requires evidence of 
limitation of the affected part, a skin disorder causing 
exudation or itching, evidence of burns and/or disfiguring 
scars to the head, face or neck.  Thus, the Board finds that 
the new criteria for evaluating the veteran's ulcer is 
neither more favorable or less favorable than the prior 
criteria.  Specifically, the veteran has an unstable scar on 
his anus that is periodically ulcerative.  It does not limit 
his ability to function, it is not deemed to be disfiguring, 
and it is not deemed to be a skin disease that causes 
symptoms such as exfoliation and itching.

Given the evidence of record, the Board finds that the 10 
percent initial evaluation assigned for the veteran's ischial 
decubitus ulcer most appropriately reflects the level of 
disability experienced by the veteran at the time service 
connection was granted and currently because it has continued 
to be unstable without limiting the veteran's functional 
capacity.  The ulcer has not caused frequent periods of 
hospitalization nor has it interfered with the veteran's 
ability to perform work activities beyond that contemplated 
by the schedule of ratings.  The veteran is unemployable as a 
result of other disabilities, not as a result of the ulcer on 
his anus.  Consequently, the Board denies the veteran's 
request for a higher initial evaluation both on a schedular 
and extraschedular basis and finds no evidence to suggest the 
need for the assignment of staged ratings.  




ORDER

A disability evaluation higher than 30 percent for bladder 
dysfunction is denied.

An initial disability evaluation higher than 10 percent for 
residuals of an ischial decubitus ulcer is denied.



	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

